Citation Nr: 1414906	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  08-15 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. All, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, that denied the Veteran's claim for a disability rating greater than 50 percent for service-connected posttraumatic stress disorder (PTSD).

In April 2009, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of that hearing is of record.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the April 2009 hearing, the undersigned clarified the issues on appeal and inquired as to the severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

In January 2011, the Board added entitlement to a TDIU as a second issue on appeal and remanded for additional development, to include a VA examination and opinion.  In March 2012, the Appeals Management Center (AMC) issued a Supplemental Statement of the Case wherein it continued the Veteran's 50 percent disability rating for PTSD and denied entitlement to a TDIU.  In October 2012, the Board increased the Veteran's PTSD disability rating to 70 percent and remanded the issue of a TDIU for further development, to include another VA examination and opinion.  In February 2013, the AMC issued another Supplemental Statement of the Case denying entitlement to TDIU.

This matter has now returned to the Board.  The Board finds that the agency of original jurisdiction substantially complied with the remand orders and no further 
action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, 287 F.3d 1377 (2002).

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his service-connected PTSD precludes gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155;            38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set forth at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


TDIU

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Total disability ratings for compensation will be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  However, if there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the Veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor.  38 C.F.R. § 3.341.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . ."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court, citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), noted the following standard: 

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same.  See 38 C.F.R. § 4.18.

In this case, service connection is in effect for PTSD, rated at 70 percent.  As such, the Veteran satisfies the requirements under 4.16(a) and the sole question, thus, becomes whether his service-connected disability, in and of itself, precludes him from securing or following a substantially gainful occupation.

The Veteran first sought mental health treatment in May 2005, when he visited a VA outpatient clinic.  During the intake interview, the Veteran stated that he had recently been laid off from his long-term manufacturing job and felt depressed.  He also reported flashbacks and recurring dreams of his time in Vietnam.  He stated that when he was working, he "was able to deal" by keeping busy; however, since becoming unemployed his symptoms had worsened.  With regard to his educational background, the Veteran reported that he had completed high school and two years of technical school.  The VA psychiatrist diagnosed the Veteran with "anxiety disorder, NOS, rule out PTSD delayed," and assigned a Global Assessment of Functioning (GAF) score of 55.  (GAF scores range between zero and 100 percent and represent a "snapshot" of the individual's psychological, social, and occupational functioning at the time of assessment on a hypothetical continuum of mental health-illness, with higher scores reflecting higher functioning.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).)

In July 2005, the Veteran underwent a VA mental health assessment for the presence of PTSD.  After a thorough interview and assessment, the VA examiner concluded the Veteran met the criteria for PTSD, which was mild and delayed in onset.  The examiner assigned a GAF score of 60.  In evaluating the Veteran's symptoms, the examiner noted that the Veteran "was able to successfully hold down a manufacturing job for 32 years, with no reported job difficulties related to PTSD."  However, the Veteran's PTSD symptoms began to worsen "when he lost his job and his physical condition" deteriorated.  The "involuntary idleness of unemployment . . . allow[ed] for an increase in intrusive thoughts related to [his] trauma[,]" which magnified his PTSD symptoms.  Although the Veteran's PTSD "appear[ed] to have been very mild during his working years[,]" with "little effect on vocational and family functioning[,]" the "recent increase in symptoms appear[ed] to be affecting his family and social functioning negatively."  The examiner opined that the Veteran was "unlikely" to find productive work primarily due to his limited job experience and deteriorating health, and to a lesser extent due to his PTSD symptoms.  The Veteran's "feelings of uselessness and low self-worth . . . [have] left him more vulnerable to PTSD symptoms."

That same month, service connection for PTSD was established.  In January 2006, the Veteran sought an increased disability rating because his symptoms had worsened and affected his ability to obtain employment.

In March 2006, the Veteran was provided a VA examination to assess the severity of his PTSD symptoms.  The examiner noted that the Veteran had attended several mental health appointments in the recent past and "complained of sleep loss, nightmares, irritability, increased startle reflex and fearfulness of going back to sleep once awake."  The examiner noted that Veteran's GAF scores assigned during these visits ranged between 50 and 55.  During the present examination the Veteran reported that he "average[d] around two and one-half hours of sleep nightly" and regularly "experience[d] intrusive memories" of Vietnam, which occurred more often after he lost his job.  The Veteran reported "chronic irritability in response to minimal provocations" and stated the he "tries to avoid most persons other than family members and two friends, all of whom make allowances for his anger."  The Veteran recalled that "during his years of employment he experience[d] a number of conflicts at work," but did not defend himself "because he feared overreacting with anger."   The Veteran indicated that his symptoms were no better than reported in July 2005, and stated that he felt more depressed and experienced monthly crying spells.  The examination report reflects that the Veteran was prescribed psychiatric medications to treat his symptoms.  The examiner continued the Veteran's PTSD diagnosis and assigned a GAF of 55 to "reflect his level of subjective distress and social isolation."  The examiner noted that the Veteran was unemployed, but did not opine specifically with regard to industrial impairment.

In September 2006, the Veteran was afforded another VA examination.  At that time, the Veteran reported a worsening of his nervousness, depression, irritability, short temper, and feelings of isolation.  He indicated that he had applied for different jobs, but that his irritability, short temper, and inability to concentrate were obstacles to employment.  The examiner continued the Veteran's PTSD diagnosis and assigned a GAF score of "50-60."  The examiner opined that the Veteran's PTSD caused moderate to severe impairment in his social and industrial adaptability and prevented him from working.

In September 2011, the Veteran was afforded a third VA examination.  At that time, the Veteran reported that he continued to have nightmares, difficulty with sleep, irritability, intrusive thoughts, and disliked being in crowds of people.  He stated that he had bouts of depression, but was not currently depressed.  The Veteran reported weekly attendance at a Veteran support group.  The examiner noted that the Veteran was not currently prescribed any psychotropic medications.  When asked about his family relationships, the Veteran stated that he had not communicated with his college-aged son in about four years, and that he did not "get along at all" with his wife.  The examiner continued the Veteran's PTSD diagnosis and assigned a GAF score of 60.  In his conclusion, the examiner indicated that it was "difficult to ascertain the severity level" of the Veteran's symptoms because of perceived contradictions in various, unspecified statements made by the Veteran and his wife.  Nonetheless, the examiner opined that since the Veteran had been able to maintain "32 years of steady employment . . . it is obvious that his [PTSD] symptoms are not such that they have caused interference in maintaining gainful employment."  Furthermore, the Veteran "appear[ed] to be functioning reasonably well."

In January 2013, the Veteran was again afforded a VA examination to evaluate the severity of his PTSD, but also to address the conflicting opinions with regard to his employability.  During the examination, the Veteran reported that his symptoms had worsened.  Although he remained married, he and his wife slept in separate rooms due to his "nightmares and awakening thrashing."  He reported that he had not spoken with other family members in years because "they couldn't deal with the way that [he] acted."  He also denied having friends or social acquaintances, which he attributed to trust problems.  The Veteran, however, continued to participate in outpatient mental health treatment, including group sessions with other Veterans.  The Veteran's PTSD symptoms were noted on the examination report as depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner indicated that the Veteran's PTSD symptoms would be expected to cause occupational and social impairment "with reduced reliability and productivity."  The Veteran was currently prescribed sleep and anti-anxiety medications.  The examiner continued the Veteran's PTSD diagnosis and assigned a GAF score of 52.

The examiner opined that the Veteran's unemployability "appear[ed] less likely than not due to military service.  Psychiatric symptomatology alone does not appear to prevent [the] Veteran from being employed."  The examiner stated that the opinion was based on an interview of the Veteran, a review of his records, the chronology of symptoms onset, DSM IV criteria, and the examiner's training and experience.  There was, however, no actual rationale provided, and the examiner made no attempt to explain why it was concluded that the Veteran's "symptomatology alone" did not render him unemployable.  With regard to the conflicting September 2006 and September 2011 VA medical opinions, the examiner cautioned against "using records from 6 years ago if there [was] more current information available, as is the case with this Veteran, who is in regular . . . treatment."   The examiner opined that "the more recent evaluation would be a more reliable indicator of [the] Veteran's current or recent symptomatology and level of functioning" because "psychiatric symptoms sometimes stabilize or exacerbate over time or in response to changes in . . . circumstances or environment."

In deciding whether the Veteran's service-connected PTSD renders him unemployable, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so); Wilson v. Derwinski, 2 Vet. App. 614 (1992) (the Board is free to assess medical evidence and is not obligated to accept an examiner's opinion).

Here, the Board affords more weight to the September 2006 VA opinion than it does to the September 2011 and January 2013 VA opinions.  With regard to the September 2011 opinion, the Board observes that the examiner expressed difficulty with assessing the severity of the Veteran's PTSD symptoms, but nonetheless opined that it was "obvious" the Veteran's PTSD had not interfered with his employability.  The Board finds this statement to be conclusory and of little probative value.  The Court has held that the Board may not rely on the conclusory statement of a medical examiner that lacks supporting analysis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion);  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

Likewise, the Board finds the January 2013 opinion to be of little probative value, as it was conclusory and not supported by an adequate rationale.  In support of the opinion, the examiner cited to the interview of the Veteran, review of the records, and clinical expertise, among other things; however, the examiner provided no medical explanation for the conclusion or discussion of what, if not the Veteran's psychiatric symptomatology, had prevented him from obtaining and maintaining gainful employment.

In discussing the conflicting medical opinions, the examiner opined that the September 2011 evaluation was superior to earlier iterations because it was based on recent evidence, which would make it "a more reliable indicator" of the Veteran's current symptomatology.  The examiner noted that symptomatology can change over time and advised against using older records when more current ones are available, "as is the case with this Veteran, who is in regular . . . treatment."  On this point, the Board observes that the Veteran's VA mental health treatment records, dated through October 2010 (the most recent of record), show that his PTSD symptomatology has not improved over time, but has in fact chronically worsened.  See, e.g., VA mental health notes dated in October 2010 (GAF 46), July 2010 (GAF 47), February 2010 (GAF 46), July 2009 (GAF 47), May 2009 (GAF 44), May 2008 (GAF 46), March 2007 (GAF 49).  As such, the Board finds the examiner's opinion on this question to be of little probative value, as it is inconsistent with the medical evidence of record.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The record also contains a number of lay statements provided by the Veteran and his spouse.  See, e.g., statements dated in April 2013, July 2008, May 2006, February 2006; VA Form 9; hearing transcript.  The Board finds these lay statements to be competent, credible, and probative, and has considered them in rendering this decision.

Based on the foregoing, and affording the Veteran the benefit of the doubt, the Board finds that the probative medical evidence of record supports the Veteran's assertion that he is precluded from engaging in substantially gainful employment as a result of his service-connected disability.  The preponderance of evidence demonstrates that the Veteran's PTSD symptomatology has undergone a chronic increase in severity since he lost his long-term manufacturing job in 2004, and that due to limitations imposed on him as a result of his disability, he has been unable to secure and maintain gainful employment.

Thus, after a thorough review of the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected PTSD prevents him from securing or following substantially gainful employment.  Accordingly, the Veteran's TDIU claim is granted.


ORDER

A TDIU is granted, subject to the applicable criteria governing the payment of monetary benefits.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


